Citation Nr: 0105595	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  00-18 696A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES


1.  Entitlement to service connection for a sinus disorder 
with headaches.

2.  Entitlement to an increased evaluation for a skin 
disorder, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

INTRODUCTION


The veteran had two periods of active military service 
between 1987 and 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

REMAND

A preliminary review of the record discloses that this case 
must be remanded to the RO to address procedural matters.  

In a statement received at the Board while the appeal was 
pending, in February 2001, the veteran requested to appear at 
hearing before a member of the Board at the RO.  Since 
"Travel Board hearings" are scheduled by the RO (See 
38 C.F.R. § 20.704(a) (2000)), the Board is herein remanding 
the case for the purpose of satisfying this procedural due 
process obligation.  

The Board further notes that there has been a recent 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), §§ 3-4, 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107).  This change in the law is applicable to 
all claims filed on or after the date of enactment, or filed 
before the date of enactment and not yet final as of that 
date.  Because of this change in the law, a remand is 
required for compliance with any applicable notice and duty 
to assist provisions contained in the new law.  

Accordingly, this case is REMANDED for the following 
development:

1.   The RO must review the claims file 
and ensure that any and all notification 
requirements and/or development actions 
applicable to the veteran's claims and 
required by the Veterans Claims Assistance 
Act of 2000 are completed.  For further 
guidance on the processing of claims in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

2.   Thereafter, and if the benefits sought 
on appeal remain denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case.  The 
supplemental statement of the case must 
contain notice of all relevant actions taken 
on the claims, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal.          

3.  Upon completion of the above, the RO 
should make the necessary arrangements to 
schedule the veteran to appear at a 
hearing to be conducted by a member of 
the Board traveling to the RO pursuant to 
the provisions of 38 C.F.R. § 20.704 
(2000).  The RO should notify the veteran 
of the date, time and place of such a 
hearing by letter mailed to his current 
address of record.  The veteran is 
advised that if he desires to withdraw 
the hearing request prior to the hearing, 
he may do so in writing pursuant to 
applicable provisions.  All 
correspondence pertaining to this matter 
should be associated with the claims 
folder.

The case should then be returned to the Board for further 
appellate consideration, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


